—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1991, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was the principal shareholder and president of a welding business that he started in 1989. Claimant admitted that during the relevant time periods, he handed out business cards whenever he had the opportunity in an effort to develop new business, continued to maintain a corporate bank account, upon which he drew checks for the business, and filed corporate tax returns. These activities provide substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that the corporation was "alive” and that, based upon claimant’s conduct and status as a corporate officer, he was not totally unemployed (see, Matter of Kaufman [Hartnett], 178 AD2d 882; Matter of St. Germain [Ross], 78 AD2d 565). The fact that the corporation may have operated at a loss is not conclusive (see, Matter of Scheer [Catherwood], 33 AD2d 1063). Claimant stood to gain financially from the efforts he expended on behalf of the corporation (see, Matter of DeVivo [Levine], 51 AD2d 619). Claimant’s remaining arguments have been considered and rejected for lack of merit.
Weiss, P. J., Levine, Crew III and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.